 584DECISIONSOF NATIONALLABOR RELATIONS BOARDBowen Transports,Inc.andHarold E.Jones. Case14-CA-5063July 21, 1970DECISION AND ORDERBy MEMBERS FANNING,MCCULLOCH,AND JENKINSOn January13, 1970,Trial Examiner BenjaminA. Theeman issued his Decision in the above-enti-tled proceeding,finding that Respondent BowenTransports,Inc., had engaged in and was engagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.Thereafter,the Respondentand the General Counselfiledexceptions to theTrial Examiner's Decision with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds,,that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions, thebriefs,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Bowen Transports,Inc.,Mattoon,Illinois, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.''The requirement of sec 2(a) of the Order for the return of the an-hydrous ammonia operation to the Mattoon terminal for haulage from thatterminal shall be subject to any contrary agreement that may hereafter bereached as a result of collective bargaining between the Respondent andthe Unionport, Inc.,had engaged in and is engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(1) and (3)and Section2(6) and (7)of the National Labor Relations Act,as amended,29 U.S.C. 151,et.seq.(the Act) by:(a) threatening employees(drivers of its trucks)with loss of overtime if they chose Teamsters Local#26, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica (Union)to represent them;(b) advising thedrivers that it would be futile for them to choosethe Union to represent them, and,after a contractwith the Union had been executed,advising thedrivers that it was futile to have selected the Union;(c) threatening the drivers with(i)discharge, (ii)closing of the Mattoon terminal, or (iii)the transferof the work of the Mattoon terminal to another ter-minal because of their union activity or, if they filedunion grievances against the Respondent; (d)discharging or laying off drivers because of theirunion activities and refusing to reinstate them orreimburse them for hours of lost work; and (e)transferringwork from the Mattoon terminal toother terminals or to independent contractorsbecause of the union activities of the drivers, thuscausing the drivers to lose hours of work and refus-ing to reimburse the drivers for such loss.Respondent denies the commission of any unfairlaborpractices,and contends(a)"that suchchanges...in its methods of operations, the reas-signment of equipment,the transfer of employees,layoffs, loss of work,use of independent contrac-tors and similarly alleged activities of Respondenthave all been dictated by the economics of thesituation and prudent management of the company..."; and (b)that the discharge of driver Jones(the Charging Party)resulted from his serious ill-nesses and was recommended by a physician after amedical examination.Pursuant to due notice, a hearing was held beforeme on July 29, 30, and 31, and August 1, 1969, inCharleston,Illinois.All parties appeared and wererepresented by counsel.They were given full op-portunity to participate,adduce evidence, examineand cross-examine witnesses, and argue orally.2 TheGeneral Counsel and Respondent submitted briefs.Upon the entire record in the case and from myobservation of the witnesses'3Imake the following:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN,TrialExaminer:Thecomplaint' alleges that Respondent Bowen Trans-'The original complaint was issuedon May 27, 1969,on a charge datedApril 9, 1969, filed byHarold E Jones, an individual"Respondent's motion to dismiss the complaint is granted in part and de-nied in part in accord with the findings hereinafter made3 The testimony of all witnesses has been considered In evaluating thetestimony of each witness,his demeanor was relied upon.In addition, in-consistencies and conflicting evidence were considered The absence of astatement of resolution of a conflict in specific testimony,or of an analysisof such testimony, does not mean that such did not occur SeeBishop &Malco, Inc., d/b/a Walker's,159 NLRB 1159, 1 161 Further, to the extentthat a witness is credited only in part, it is done upon the evidentiary rulethat it is not uncommon"to believesome and not all of a witness'testimony" N.L R B. v. Universal Camera Corporation,179 F.2d 749, 754(C.A 2)184 NLRB No. 59 BOWEN TRANSPORTS, INC.585FINDINGS OF FACTI.BUSINESS OF RESPONDENTRespondent, a Delaware corporation,maintainsits principal office and one of its terminals in Mat-toon,Illinois.Respondent is a contract carrier inmotor truck transportation possessing intrastateauthority for the transportation of goods and com-modities in Illinois. Respondent maintains other ter-minals in Illinois,atTuscola, Hillsboro, Lincoln,and Chicago.During the calendar year ending December 31,1968,Respondent performed transportation ser-vices valued in excess of $257,000 for U.S. Indus-trialChemical Company (U.S.I.). U.S.I. during thecalendar year ending December 31, 1968, manu-factured, sold, and distributed at its Tuscola, Il-linois, place of business products valued in excessof $37,600,000 which were shipped to points out-sideIllinois.During the sameperiodU.S.I.purchased goods andmaterialsfrom points outsideof Illinois which were shipped to points inside Il-linois in an amount exceeding$16,400,000.It is found that Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE UNIONTeamstersLocal #26,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Hel-pers of America is a labor organization within themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues of this proceeding are sufficiently setforth in thestatementof the case.B.Background(Also the Mattoon Terminal IsOperatedDifferentlyThan Other Terminals)Respondent was incorporated in 1950 by H. G.Bowen,itspresent president.Then Respondentoperated one terminal in Hillsboro from which glasswas hauled in truckloads.Shortly after,Respondentmoved its headquarters to Mattoon,to a newly con-structedoffice andgarage.Mattoon has been theprincipal office of Respondent since.In the early1950's no haulage was done out of Mattoon.In 1960 Bowen sold Respondent to William Paul-lin,who had previously been employed as Respon-dent's manager. By then, the business had increasedby the addition of twoterminalsatLincoln andTuscola.The three terminals at Hillsboro, Lincoln, andTuscola were operated differently than the one atMattoon. At Hillsboro, Lincoln, and Tuscola thedrivers had regular year-round employment haulingproducts that were nonseasonal. They operatedunder a union contract that provided for a guaran-teed wage. The products generally hauled were:Hillsboro and Lincoln terminals, glass; and Tuscola,where U.S.I. was located, chemicals. From 95 per-cent to 98 percent of Respondent's haulage wasdone at these three terminals.By this time Mattoon had become a terminalalso.The products hauled were mainly seasonal:road oil from about May through September; an-hydrous ammonia, a fertilizer, 4 for a period of from4 to 6 weeks in the early spring and possibly a fewweeks in the fall; propane and butane gas in thelater winter months;5 beer, a low revenue item, washauled on a weekly basis; and occasional emergen-cy trips or "make work" trips to pick up trailersfrom other areas to be brought back to Mattoon,etc.'Mattoon drivers were used to fill in temporari-ly at Respondent's other terminals when the workthere demanded additional men. This type of em-ployment resulted in the Mattoon drivers havingpeakriods of employment with long daily drivingtimes,,interspersed with valley periods of little orno driving time. As a result, the Mattoon terminalwas operated on the basis of "make it while youcan" during the season to make up for the slackperiod to follow. During the season some made upto $300 per week. During the off-season howeversome of the drivers made as little as $50 per week."Under the above circumstances, Respondentfound that the type of business done at Mattoonmade payment of a guaranteed wage uneconomi-cal."Accordingly, Mattoon was not operated underthe union contract. Other than the guaranteedwage, and some other items not pertinent here,Respondent paid the Mattoon drivers in accordwith the terms of the current union contract effec-tive at its other terminals.About 1963, the Wage and Hour Division, of theDepartment of Labor, inspected Mattoon. It notedthe absence of the union contract and informedRespondent that without it, Respondent would haveto comply with the regulations requiring wage pay-ment on an hourly basis. Respondent complied but4This was a US I product.Though produced at Tuscola it wasscheduled for haulage by Mattoon drivers.' A pressurized trailer called"blimp"was used to haul the anhydrous,propane,and butane.' Another example of a "make work"trip was specified by Bowen,as fol-lows.Well, I pointedout that we occasionally made work for them I citedas one example that we had a trailer rebuiltin St. Louis,itwas a Hills-boro trailer, and I had neverused thisoutfit before, so I had the drivergo down and get it and bring it back to Mattoon The economical andthe logical thing from a cost standpoint would have been to have had aHillsboro driver go down and get it because they are only 50 milesfrom St. Lotus, but I had him bring it into Mattoon and then I had himtake it to Hillsboro and deadhead back'Testimony shows that during the season, some of the Mattoon driversworked as much as 20 hours a day,and around the clock also' The guaranteed wage under the union contract in 1968 was$184 32 Itfrequently occurred in other years that the drivers made 50 percent or lessof the guaranteed wage' See sec D below for the explanation. 586DECISIONS OF NATIONALnevertheless continued paying the men in accordwith the union contract.To accomplish this,Respondent established two sets of books for Mat-toon:one based upon the provisions of the unioncontract(except for the guaranteed wage); theother on the requirements of the Wage and HourDivision.The current union contract provided that thedrivers be paid on a miles-plus-hours basis; i.e., somuch per mile plus a stated amount per hour ofloading and unloading time.10The union contractmade no provision for overtime.Wage and Hoursrequired that Respondent pay the men on an hourlybasis;i.e.,40 hours straight time plus overtime attime-and-a-halfwhere it occurred.The systemdevised by Respondent in establishing its dual set ofbooks worked as follows:Using the weekly grosswage paid the driver at the union rate the Respon-dent derived an hourly base rate that would yieldthe same gross amount computed on a straight timeand overtime basis."Differences in pennies wereadjusted in favor of the men to the nearest quarterhour.Every week the Respondent gave its Wageand Hour computations to the drivers so that theycould fill out their timecards. Under this dual book-keeping system the hours the drivers worked hadpractically no direct relationship to the hours re-ported for Wage and Hour purposes.Also, this dualsystem created confusion among the men as towhether they always received the correct pay andcreated confusion about the payment of overtime.Many times the drivers consulted the bookkeeperfor explanations of the weekly payment.Errors inpay did occur but they were usually corrected thefollowing week or shortly thereafter.Early in 1968,Bowen bought the business back.12In June 1968 he took over active management. Thebusiness was conducted in about the same manneras mentioned above.At this time,Respondent em-ployed overall about 30 drivers and 5 administra-tive personnel.Bowen introduced economics in the operation ofthe business,spent in excessof $300,000to replaceobsoleteequipmentwithmodern tractors andtrailers,and commenced an active campaign to sol-icit new business.13The haulage portion of the Mat-toon terminal had always been run at a loss. Thenew campaign attempted unsuccessfully to increasethe haulage business at Mattoon to cut down thisloss.In June 1968, when Bowen took over activemanagement, there were eight drivers operating outof Mattoon.In order of seniority they were Jack10At the time of the hearing the union rate was 11 cents per mile plus anallowance per trip of 1-1/2 hours for loading and unloading at $3 84 perhour11Because overtime was included,the base rate used by Respondent wasalways lower than the hourly rate called for in the union contract At thetime of the hearing Respondent was using$3 16 per hour for wage andhour purposes instead of the $3 84 figure mentioned in the preceding foot-note12 InMay 1968, Bowen acquired Cushman Transports,Inc , a carrierLABOR RELATIONS BOARDKing,Aaron Oakley,Harold Brandon,HaroldJones,Charles Barr,David Galbreath,Lloyd Mc-Connell,'"Timothy Gass,and Joseph Preston. Thedispatcher was a Mr. Tutt.Runs or work was as-signed strictly according to seniority.The driverwith the most seniority received the best run (theone that paid the most)and so on down the lineuntil all assignments were made.The dispatchermade the driving assignments.The usual methodwas to call the assigned driver at his home before 5p.m. the day before the run was to be made.C. King Becomes Dispatcher and a SupervisorIn June or July 1968,Tutt informed Bowen thathe was going to leave and the dispatcher's job wasposted.King and Jones were the only drivers whoapplied.Bowen gave the job to King.Respondentcontends that King in the dispatcher's job was not asupervisor.This contention is error. The recordclearly establishes King to be a supervisor.Bowen's testimony shows that he considered thedispatcher's job to be a supervisory one. Indiscussing the action he took in promoting King,Bowen compared it to the way in which he handledpromotionswhen he formerly operated a bigtrucking line. Then he always followed the practiceof promoting from the ranks. "[WI e always offeredour supervisory staff jobs to the rank and file, thedrivers or the dock workers and so on who werequalified."That practice he followed in makingKing the dispatcher.15Bowen testified that he visited the Tuscola ter-minal about once a week. This terminal was about25 miles from Mattoon.In Bowen's absence theTuscola operation is under the charge of thedispatcher.He is the man who takes orders fromthe customer and gets the equipment lined up, etc.,and "more or less [does] the same job that JackKing does in Mattoon."The number of drivers atTuscola varied from time to time.Sometime in1968 there were eight. There is little doubt thatunder such isolated conditions the dispatcher atTuscola exercised supervisory functions.From themiddle of April to about the middle of July 1969,Bowen sent King to Tuscola to be in charge ofoperations there. This action confirms the super-visory character of King's position.The record shows that King had authority to hireand fire. Preston,seeking employment at Respon-dent,spoke to King several times and was toldthere was no work. King gave him an application tofillout,which Preston did and returned.Later Kinglicensed under the interstate Commerce Commission It was based inChicago with other terminals in Detroit and Cincinnati13He brought his son Peter Bowen in as a sales manager and made himvice president14About October 1968 Galbreath and McConnell transferred to Chicagoto work for a terminal that Bowen was opening therem Prior to becoming dispatcher,King obtained an withdrawal card fromthe Union informing the union representative that he was becoming adispatcher The unit of employees at the terminals covers only drivers BOWEN TRANSPORTS, INC.587put Preston to work.Preston's only contact prior toemployment was King.King testified that Preston'sapplication was approved by someone higher upbut was unable to specify the individual.There isno evidence in the record that Preston was in-formed by King that his employment was subject toapprovalby anyperson other than King. Therecord shows further that the drivers understoodthatKing had the right to hire and that otherdriverswere hired by him under the aboveprocedure.In addition to the above,King had authority tolay off drivers,direct them not to come to work, ordirect them to take additional work.Oakley hadbeen driving for about 18 hours in 1 day. On hisreturn,King ordered him out on another run.Oakley objected.King insisted"These have got togo out."Oakley stated he was going home andgoing to bed.King told him if that's the way hethinks about it, "you just go home and you staythere."Oakley said,"O.K." and changed hisclothes to go. At this time, King told him to forgetit, to go home,"get your rest and come back andtake these orders."Oakley did so. Another instanceoccurred on March 18,1969. Oakley was releasedfrom the hospital after an operation.He reportedback to the terminal.King ordered him to getreleases from his doctor and surgeon before hewould assign him to any work.King, on severaldays in 1969, directed Barr to drive another load ortake additional loads after Barr had already driven10 hours on that particular day. King directed theMattoon drivers to report at other terminals todrive trucks.Gass testified that King"wouldn't askyou" to go to Tuscola, "He'd ordinarily just callyou and tell you to."Bowen testified that King"would be the one to ask [the drivers]if they wantedto transfer to another terminal."Barr testified thatinFebruary 1969 he asked King for a transfer"back to Mattoon."The record contains other evidence of King's su-pervisory status.In light,however,ofN.L.R.B. v.MetropolitanLifeInsuranceCo.,405F.2d 1169, itwould only lengthen this decision unnecessarily tolistthem.MetropolitanLifeholds that Section2(11) speaks in the disjunctive16 and to constitute aperson a supervisor it is sufficient to show that theperson performs any one of the functions, or, in theperformance of his duties, possesses one of the enu-merated powers and responsibilities set forth inSection 2(11). King's responsibilities and duties asabove stated come clearly within this holding. Ac-cordingly,itisfound that King is a supervisorwithin the meaning of Section2(11) of the Act.17D. The Union Campaign Begins at the MattoonTerminalAfter Bowen's return in 1968, the drivers at theMattoon terminal, desirous of working under aunion contract, started organizing. In July Joneswent to the Mattoon union hall and obtained cards.King had recently been made dispatcher and wasnot included in the movement. By early Septembereach Mattoon driver had signed a card. Some weresolicited by Jones; others signed cards at the unionhall. Jones was considered the key employee in theorganization effort by Bowen and the employees.In August 1968 the drivers held a few meetings inthe union hall at Mattoon with Bounds, state or-ganizer for the Union. At one he told them that hefelt voluntary recognition from Respondent wouldbe forthcoming because of the union contract exist-ing at Tuscola.18 In September 1968 Bounds calledRespondent to arrange a meeting. In the meantime,Bowen had had an accident, had been injured, andwas away from work. Bounds informed Jones andsome other drivers that he intended to wait forBowen's return. On October 22, 1968, Bounds andanother union representative met with Bowen andhis son at the Mattoon terminal.19 None of thedrivers was present. The discussion was friendly.The Union asked for recognition. Respondentasked for an extra week to contact its attorney. Themeeting ended on that note.Although there were several telephone callsbetween Respondent and the Union thereafter, andthere weremeetingsbetween Respondent and thedrivers, the union representatives had no furthermeeting with Bowen until January 21, 1969, when aunion contract was signed, effective February 1,1969. This contract was the same as the Tuscolacontract and included a guaranteed wage clause.Under this clause, a union driver received at leastthe guaranteed wage if a driver of lesser senioritywas employed at any time during the particularweek. It was the operation of the guaranteed wageclause that gave rise to Respondent's problems atthe Mattoon terminal. Seasonal or irregular haulagedid not fit a guaranteed wage. Bowen explained thisas follows:Oh, I told them that under the guaranteethey would limit us to working or hauling, Iguess I should say, only when we knew thatfreight which we knew about at thebeginningof the week.*1e Sec 2(11) defines a "supervisor"of a merely routine or clerical nature, but requires the use ofindepen-any individual having authority,in the interest of the employer,todent judgmenthire, transfer,suspend,lay off,recall,promote, discharge,assign, re-The cases cited byRespondent in support of its contention that Kingward, or discipline other employees,or responsibly to direct them,oris not a supervisor are inappositeto adjust their grievances,or effectively to recommend such action, if'B It had been in effect about 15 yearsin connection with the foregoing the exercise of such authority is notBowen incorrectly places this meeting in early December 1968 588DECISIONS OFNATIONALLABOR RELATIONS BOARDI tried to explain to them by example that ifwe started out the week with two drivers, theunion contract has a clausein itwhich has ascale in there showing how many extra driversyou can have. For example, if you had tworegular drivers, the guarantee applies to 80 percent of the drivers.Well, obviously you can'ttake 80 per cent of two drivers and come outwith an even figure, so there is a scale in therewhich says that, for example, if you have twodrivers, you can have one extra. Now, then,let's assumethat on Thursday or Friday of thatweek your very best customer calls up and saysI've got a load of freight I want you to move,and these three drivers are out on that particu-lar day, at that particulartimethey are out onruns....Iwas trying to explain to them by way of ex-ample what would happen, that we would haveto turn that Thursday or Friday load downbecause we would have to call out Driver No.4, and that would make us pay driver No. 3 afull week's pay even though he might only haveworked one or two days. Obviously, no opera-tor can do that.E.Bowen Meets with Jones and Gass in EarlyNovember 1968When the road oil season was drawing toa close,inearlyNovember 1968,ameetingoccurredbetweenBowenand drivers Jones and Gass, ar-ranged at the request of the latter two. Union ac-tivityor union organization was not mentioned.Jones in effect told Bowen he didn't know how torun the business and askedBowen,"What are youdoing about gettingbusiness?"Bowen replied,"We've got more solicitors now by far than Paullinever had, we are working on it all thetime."Bowengave Jones the same response when the latter askedwhat would happen when the road oil season wasover.The hauling of butane (the next seasonalproduct) was next discussed. There was agreementthat the rate paid the drivers was too low and was acause for dissatisfaction. Bowen pointed out that20 Respondent's customer was Marathon Oil located in Robinson, Il-imoisHeretofore,Marathon had purchased butane from Phillips Petrole-um at Tuscola.Respondent then hauled the butane in blimps dunng thewinter months using Mattoon driversAt orabout the time of this meeting,Bowen had been informed that Marathon was making its own butane atRobinsonand wouldno longer need transportationfrom Tuscola Therecordcontains no haulageof butaneduring the winter of 1968-1969 untilJanuary 1969 Then, a breakdownoccurred at the Marathon plant and inJanuary 1969Respondent hauled 21loadsJones wasthe driver" Afterattending this meeting, Miller disappears from the recordKing testified he was present during the entire meeting His testimonyis of a general nature with regard to the conversation King does confirmthat Bowen said they"would be better off without"the Union. Kingwhen Paullin had contracted to haul butane he hadmet the rail rate and that no trucker could makemoney hauling on that basis.Bowen also told Jonesand Gass that his customer had advised him thattherewould be no further butane haulage thiswinter because his customer was manufacturing bu-tane at its plant instead of having it delivered.20 Themeeting ended with nothing determined.F.Meeting on November17,1968,Between Bowenand the Mattoon DriversAlso in early November, Jones and the drivers setabout arranging a meeting with Bowen to discussthe union contract. They spoke to King about it.King spoke to Bowen and reported back that therewould be a meeting.Bowen and King agreed that itwould be best to hold the meeting on a Sunday. Nodriver worked on Sunday and the Mattoon driverswere usually home for that day. King, accordingly,set the meeting day for November 17, 1968, andposted a notice on the bulletin board.Present at the meeting were all the drivers thenworking at Mattoon: Oakley, Brandon, Jones, Barr,Gass, Preston, and a new driver, Miller'21 and Gal-breath and McConnell who were working at theChicagoterminal.Of these, Oakley,Jones, Barr,Gass, and Preston testified with regard to the eventsof the meeting.Present on behalf of Respondentwere H. G. Bowen, Peter Bowen, King, and Wiley,an office employee. Of these H. G. Bowen and Kingtestified.No union representative was invited to orpresent at the meeting.The meeting lasted about 1- 1/2 hours duringwhich much discussion occurred on the advantagesand disadvantages of a union contract at Mattoon.The drivers testified that Bowen threatened themwith economic reprisals if the drivers went union.Bowen denied that he made any threats.22 Hetestified that on request of the drivers he explainedto them the disadvantages of working under thecontract, particularly that they would be limited tothe earnings of the guaranteed wage; advised themthat to all intents and purposes they had everythingnow that the contract would give them, except pen-sion, and concluded that in his opinion "they wouldbe better off" without the Union.23On the credited testimony of the drivers it isfound that at the November 17 meeting Bowen toldthe drivers that if they wanteda unioncontracttestifiedA Well,he askedMr Bowen what he thought about it [thecontract]O Did you hearMr Bowen's discussion after that"A YesWhat did Mr Bowen say"A He said, well, he said, "If you want a contract we can have a con-tract,we've got them everywhere else," but, he says, "I think youwould be far better off without one "Peter Bowen was present at the hearing but did not testify.I The drivers testify that,among other things,Bowen said they "wouldbe hurting themselves"by getting a union contract BOWEN TRANSPORTS, INC.589they could have one but, if they got it, he wouldclose out the operation at Mattoon and hire driversinTuscola to do the work. Further he told themthat if they were working at Mattoon under thecontract they would be limited to earning theguaranteed wage thus cutting their wages down;they would "lose [their] extra work"; and their"overtime would be cut off."24 Such threats ofeconomic reprisal in connection with a union cam-paignare violative of Section 8(a)(1) of the Act.25Bowen's actions immediately after the meetinggive additional substance to the foregoing conclu-sions.On November 20 he placed an advertisementin theJournal Gazette, the daily newspaper of Mat-toon. The significant portion read as follows:WANTEDthe point of origin of the U.S. Steel movement. Inaccounting for the use of the Mattoon paper, hestated that it had been difficult to obtain owner-operators in Chicago26 and that he might have moresuccess in Mattoon even though the number ofowner-operators inMattoon (a city of 19,000population) was limited. Further, he testified thathe used the Mattoon newspaper because that waswhere Respondent's offices were and the owner-operators would have to come to Mattoon to be in-terviewed.When questioned, admitting thatNovember and December were lean months,Bowen did not reasonably account for the fact thatthe advertisement appeared late in November sosoon after the meeting.In view of the foregoing, it is concluded that theadvertisementwas intended to further Bowen'sstatement at the meeting of November 17 to takesteps to close down the Mattoon terminal.OWNER-OPERATORSINTERSTATE AND INTRASTATECUSHMAN TRANSPORTS, INC.BOWEN TRANSPORTS, INC.The place of contact was Respondent's address inMattoon. The advertisement ran for 12 days andfor another 15 days from December 3, 1968.Owner-operators are individuals or concerns whoown and operate their own trucks on a contract ba-sis.The use of owner-operators at Mattoon woulddecrease the haulage by drivers employed there byRespondent.Bowen's testimony as to thereasonsfor the ad-vertisement was vague and conflicting as to the tim-ing and purpose. When first questioned he statedthe purpose of the advertisement was to find driversthat he might use during the road oil seasonbeginning in April-May 1969. Subsequently hestated that the advertisement was to find owner-operators to be used in Chicago by Cushman Trans-ports.He recalled that at that time Cushman wasnegotiating with U.S. Steel for some business thatwould require haulage out of Chicago. With regardto this movement he stated that he did not know24Gass, Jones, and Prestontestified that Bowensaid "there would be nomore overtime " Bowen deniedhe made the statementIn his support, hepointed out that the union contract does not provide for overtime InNovember 1968 the union contract was not in effect at Mattoon, and theguaranteedwage was not being paid There is considerable doubt as towhat "overtime" may have referred to in the Mattoon operation Thedrivers were confused because of their knowledge that overtime was in-cluded as an item in the double system of bookkeeping set up by Respon-dent to comply with Wage and Hour Regulations Jones testified he workedovertime but never got paid for it The record contains testimony that over-time may refer to the "extra work" at the Mattoon terminal mentionedaboveWhatever the interpretation of overtime, there is little doubt thatthe term, in the context used by Bowen when speaking to the men, con-veyed to the men the idea that they would lose income if they went unionThis was the particular thought he was pressing Such a statement isproscribed by the Act25 Respondentcontends thatBowen's statementswere explanatory,G. Transfer and Loss of WorkThe General Counsel alleges that since theNovember 17, 1968,meetingRespondent, infurtherance of his antiunion campaign, transferredequipment and work from the Mattoon terminal toindependent contractors and to Respondent's otherterminals, thereby causing Oakley, Brandon, Jones,Barr, Gass, and Preston to lose hours of work. Theensuing discussion will deal with this contentionmonth by month.1.The movement of traffic during the periodNovember 17, 1968, through February 1969By November 1968, the date of the meetingbetween Bowen and the drivers, the drivers out ofMattoon were, in order of seniority, Oakley, Bran-don, Jones, Barr, Gass, and Preston.27 Of these sixBarr was temporarily stationed at the Decatur ter-minal and would return to Mattoon in February1969; Oakley went on vacation for the first 2 weeksof December, worked 3 or 4 days including NewYear's Eve, went to the hospital on January 2,1969, and returned to work March 18, 1969. Thedrivers left, in order of seniority, were Brandon,Jones, Gass, and Preston.The period from November through February inthe past had always been a slack period at Mattoon.nonthreatening, and protected under Section 8(c) of the Act Such a con-tention could be said to apply to statements other than the threatto closedown the Mattoon plant For example, Bowen testifiedthat byenteringinto a union contract the men were"putting some restrictionson your-selves."More particularly he was referring to the fact thatthey would belimited to the guaranteed wage,that the operation of the guaranteed wagewould cause them to lose "extra work"that he had allocated to the Mat-toon terminal instead ofto Tuscolaor the other terminals.Under theguarantee clause the extra workcould be more cheaplydone at the otherterminals,economy of operation and good business would require that itnot be done at Mattoon. Such explanatory remarks lose their 8(c) protec-tion when made together with or under the umbrella of threats of economicreprisal26Chicago is approximately175 milesfrom Mattoon" King had become dispatcher in .'uly1968McConnelland Galbreathhad transferred to Chicago 590DECISIONSOF NATIONALLABOR RELATIONS BOARDThe same period in 1968-1969 was no exception.The recordcontainsno information that would per-mit a comparisonof the business done during thisperiod from year to year, including 1968. Therecordcontainsno evidence that any run duringthis period scheduled to leave from Mattoon didnot do so. The record does not show for the periodNovember 1968 through February 1969 that anybusinessor run that had issued out of Mattoon dur-ing that period in previous years was transferred byRespondent to be hauled from some other terminal.The record does not show that any work during thisperiod was performed by an independent truckerexcept one instance in February 1969 discussedhereafter. The record shows that business fell off"and that the drivers at the Mattoon terminal did getsome work but did not get all the "work theywanted." There is no significant evidence in therecord that shows that the lack of work was at-tributable to other reasons than lack of work. Jonestestified, for example, that in previous years duringthe seasonalslack, drivers of lower seniority thanhis were laid off "up to two months some of themmaybe two or three weeks."For the period from November 17 throughDecember 1, 1968, there is no record of the activi-ties ofBrandonand Oakley. Barr was stationed inDecatur. Preston was given no runs at all. Gass,who was senior to Preston,, received 16 hours fortheweekendingNovember 30. For that weekPreston applied for and received workmen's com-pensation. The record contains no evidence of theactivity of Jones except for the statement that hiswork "fell off considerably."For the month of December 1968, the recordcontainsno information with regard to the activitiesof Brandon. Oakley was on vacation the first 2weeks and had 3 or 4 days' work the remainder ofthe month including New Year's Eve. Oakley wassenior to all theremainingdrivers. There is no com-plaint that he was deprived of any work. Gassreceived 11-1/2 hours' work during the week end-ingDecember 7; 32-1/2 hours the week endingDecember 14; 8 hours' work the week endingDecember 21; and 11 hours' work the week endingDecember 28. Sometimelate in December Gassapplied for a job with Yellow Transit Company andwent to work for them on January 3, 1969. In hisapplication to that company he stated that Respon-dent had "laid him off for lack of work." Hetestified that the job at Yellow was better than theone at Respondent because the hours were shorter,the pay moreregularand there was no problem28 See In 20 showing the loss of the butane movement for this season48 It isreasonable to conclude that here Jones is referring to the butanemovements in January 1969 caused by the breakdown of production at theMarathon plant See fn 20.30 Preston testified that he hauled beer and brought in a new trailer31This statement was made despite the fact that in February Respondentceased hauling beer For many years Respondent had hauled beer from theMattoon terminal to Belleville, Illinois, "always one load a week sometimestwo " In February 1969 Respondent communicated with has customer andabout paychecks. Also he stated without amplifica-tion that he "wasnot gettingalong so good" atRespondent's. As to Jones, the record contains noevidence as to work performed by him duringDecember. As with November, he testified that hiswork "fell off considerably." There is no evidencein the record that any of Respondent's work inDecember was farmed out to independent truckoperators. Jones testified that in December one ofthe blimps was removed from Mattoon. The state-mentis too vague to be credited. Jones, withoutspecifying the particular time, admitted that hedrove propanein the winterof '68/69 and that dur-ing themonths of December 1968 and January andFebruary 1969 he pulled about 2 dozen loads con-tained in blimps.29For the month of January 1969 the record con-tains no information with regard to the work ofBrandon. Oakley was in the hospital. As statedaboveJoneswasdrivingblimps(productunidentified) with an unspecified frequency. Jonestestified, "At the time Oakley was in the hospital,that left Brandon andI,Barr hadn'ttransferredback from Decatur yet, and therewas some weeksthat I'd probably work 80, 90 hours."It is signifi-cant that during this month two drivers with lesserseniority than Jones were also driving. For the weekending January 11, Preston drove 12-3/4 hours; theweek ending January 18, 15-3/4 hours; and for theweek ending January 25, 23-1/2 hours.30 Gass, whowas about to start work for Yellow Transit, droveone load on January 4.For the month of February 1969 the record con-tains the testimony of Jones that the work pickedup.31 As in January, Oakley was in the hospital. Thework was left to Brandon and Jones. The latter'sstatementthat he worked as much as "80, 90 hoursa week" included February. Preston, the lowestman on the seniority list, drove once on February 1,1969. The only other driver that month, accordingto the record, wasBarr.How much he drove orwhen, the record does not show. During February,Respondent used an independent trucker on oneoccasion to haul a load under the following circum-stances: R. R. Donnelly & Sons, publishers, was aclientofRespondent inMt.Morris, Illinois.Respondent picked up a load. The truck to be usedby Respondent could not be used because of scoredpistons. Respondent had no other truck available inMattoon.Donnelly required immediate delivery.Respondent used the services of Tutt, its formerdispatcher, to move the load.32 The record containsno evidence to show that this movement by the in-advised him that "under the guarantee [of the union contract] we had topay the driver more than we were getting from him for hauling it " For thatreason, he would no longer haul it Jones hauled the last three loads ofbeer32 Jones testified that Respondent used no independent trucker inJanuary or February 1969 Barr filed a grievance in connection with thisitemand stated in it that Respondent had "no equipment available to pullthis load " BOWEN TRANSPORTS, INC.591dependent trucker was caused by other thaneconomic necessity and the emergency situation.Under these circumstances it is found that thereduction in work that occurred at the Mattoon ter-minalfrom November 17, 1968, through February1969, resulted from economic causes and the con-sequent nonemployment of the drivers was notviolative of the Act.2.Transfer in March 1969 from Mattoon toTuscola of the movement of anhydrousammoniaU.S.I. is an affiliate of National Distillers. At itsTuscola plant it manufactures liquified petroleumgases,denatured alcohols and solvents, syntheticplastics,pure alcohols, ether, commercial acids,and fertilizer solutions (anhydrousammonia).Respondent,using aterminal located on U.S.I.premises, has been transporting U.S.I. products forthe past 16 years.Until 1969,'the transportation of anhydrous am-monia was given special treatment by Respondent.Trucks with pressurized tanks capable of withstand-ing a 265-pound pressure test were used. In thetrade these are known as "blimps." In the season1968-1969 Respondent owned and operated threeblimps33 that were stationed at Mattoon. Thoughtheanhydrouswasmanufactured at Tuscola,Respondent, with the consent of U.S.I., had alwaysscheduled the movement out of Mattoon usingMattoon drivers.34The transportation of anhydrous depends on thespring planting seasonof the Illinois farmers whichoccurs as soon as the winter weather breaks.35Usually,plantingstarts in earlyMarch and con-tinuesfor a 6-week period through April. Duringthe seasonthe drivers were required to work almostaround the clock to supply the peak need of thefarmers for the product. A complicating factor inthedeliveryschedulewas thata rainstorm(preventingtheuse of the anhydrous by thefarmer)wouldcause animmediate cessation ofdeliveries.Bowenadmitted that until the spring of 1969 an-hydrous had always moved out of Mattoon withMattoon drivers. In March 1969 Bowen transferredthe blimps to Tuscola.' From that time forward noanhydrous moved from Mattoon. Respondent con-tendsthat the transfer to Tuscola occurred inresponseto and because U.S.I. complained aboutdifficulties that resulted from the system of schedul-ing viaMattoon; that to satisfy these complaints hemadethe transfer. The record shows that the realreason for the transfer of the anhydrous movementto Tuscola was in retaliation against the Mattoondrivers for stating they would file, and actually fil-ing, grievances requesting payment of the guaran-teed wage under the contract.March 7, 1969, was the last time Jones drove ablimp out of Mattoon with anhydrous. The sameday, immediately before driving off, in the presenceof King and Barr, Jones had a discussion withBowen about his paycheck for the previous week.In that week Jones had not driven the full guaran-tee period, but under the guarantee he was entitledto payment of $184.32: "He received $95.96. Hiscomplaint was brought to Bowen's attention andthe discussion followed. Bowen told Jones that hewas not going to pay the difference, that Joneswould have to file a grievance to get it. Bowenfurther said that if he did file a grievance, Respon-dent would start laying off drivers, move the equip-mentfrom Mattoon, and even cut off runs. Jonesdid not argue with Bowen but left to make theabove-mentioned run.King and Barr remained.Barr was waiting for hiswife to pick him up, but the conversation con-tinued.In response to King's question,Barr said hehad no intention of filing a grievance because hedid not have the guarantee "coming," but that hebelieved Jones would. King responded that Joneshad always been a- troublemaker even under Paul-lin; that if he did file the grievance Bowen "wouldpull the blimps out of Mattoon to Tuscola and therewould be no anhydrous for Mattoon drivers topull."On March 10, 1969, Jones filed his grievance. Itisnot clear from the record whether Respondentshifted the movement of anhydrous to Tuscola afterMarch 7 or after March 10. But the record is clearthat from the day of the Bowen/King threats to thetime of thehearing no anhydrous moved from Mat-toon. All the anhydrous moved out of the Tuscolaterminal.In connection with this shift,the numberof drivers at Tuscola increased.When the seasonclosed the blimps remained in Tuscola.Bowen and King both denied that they made theabove statements.I credit Jones and Barr.Respondent contends that Bowen transferredKing and the blimps to Tuscola as a result of com-plaints from U.S.I.; that this transfer was solely foreconomic reasons and therefore not violative of theAct. The record does not support these conten-tions.U.S.I. had been complaining about the Mat-toon terminal for many years before the 1969season. The 1969 season started out with the use of3'As alreadystated blimps were also used for the transportation of bu-tane and propane"On occasions, in an emergency, Tuscola drivers would drive whenMattoon drivers could not handle all the traffic" The trafficmanager forU S I testifiedDuring thespring fertilizerseason,which is rather difficult for any-one to understand that's not intimately acquaintedwith a farmer andtheir panic of applicationof specifically anhydrousammonia in thevery shorttimethey havebetween the preparationof theground andthe planting of the seed,yes, wehad experienced some problems withlong-distance scheduling,and with the long-distance movement ofmanpower and equipmentThis isperhaps magnifiedby thefact thatany producer during this period or distributor has considerably moreorders during a 24-hour periodthan physically possibly you candeliver,and as additional orders come in, you change your priority allday long,and so you are wanting to change your schedule38As shown later,at this time King was also sent toTuscolafor a periodof 5 to 6 weeks 592DECISIONSOF NATIONALLABOR RELATIONS BOARDMattoon scheduling.37The record shows no specificincident that would cause Bowen to cut off thepractice of the past 15 years nor does it show anyspecific complaint by U.S.I.at that particular timethat sparked the transfer asThe record clearly shows that Bowen,prior tothe March encounter with Jones,had no intentionof transferring the movement of anhydrous fromMattoon to Tuscola.Bowen prior to March 1969kept the blimps at Mattoon though he knew that forseveral years the Union had been urging Respon-dent to station the blimps permanently at Tuscola.His intent to keep the blimps at Mattoon was ac-centuated by the fact that in August 1968 Bowenwas advised by U.S.I. there would be no future an-hydrous shipments.At that time,Bowen startedplanning to sell or transfer the blimps.About 2 or 3months later U.S.I. told him that their plans werechanged and the delivery of anhydrous would con-tinue and asked Bowen to go through anotherseason.Bowen agreed and started the season out ofMattoon.Itwas not until the knowledge of the fil-ing of the grievances that he suddenly,and withoutapparent reason,changed the system to ship out ofTuscola.There may be some validity to the asser-tion that the change was economically sound orgave rise to a more efficient operation. But there isinsufficient evidence in the record to show thatthese factors motivated the change.Rather it ismore reasonably concluded that Bowen made thechange to avoid the filing of grievances by thedrivers for payment of guaranteed wages as in-dicated above.It is well established that the filing of grievancesunder a union contract is protected by the Act.Respondent's threat and action interfered with,restrained,and coerced employees in the exerciseof their rights as guaranteed by Section 7 to engagein collective-bargaining and self-organizational ac-tivities.Accordingly,it is found that the threats andactions are violations of Section 8(a)(1) of the Act.3.Events at Mattoon from March 1969 to date ofhearingFor the month of March 1969 the record showslittle concerning the hauling activities out of Mat-'r Jones hauled some loads of anhydrous scheduled from Mattoon thelatter part of February through March 7, 1969.3'Respondent put in evidence a letter from U S I praising Respondent's1969 delivery performance The record shows this letter was solicited byRespondent after the filing of the charge in this action The letter refers tothe transfer to Tuscola and attributes improved performance to the transferfrom Mattoon However,neither the letter nor the U.S I representativethrough whom it was introduced gave any specific instance precedingMarch 7 that would give rise to the transfer`0On March 11,Preston took over the management of a service stationinMattoon It is found that Respondent's efforts to communicate with, orto obtain resignation letters from,Preston and Gass are not improper.'0No finding is made as to the amount of work each would have per-formed41King on cross-examination admitted that he spoke to Oakley and Bran-toon.All the drivers agree that "things was awfulslow" and nothing was moving.Oakley returned onMarch 18 and was put to work hauling road oil andpaper.He hauled no anhydrous ammonia nor didhe drive any blimps.The record contains no infor-mation as to Brandon's activities.As already statedJones,on March 7, drove the last load of anhydrousammonia assigned to a Mattoon driver.Also thiswas the last time he drove for Respondent. Barrdrove three times in the first week of March.BetweenMarch 13 and 1539 Jones and Barrreceived layoff notices based on "lack of work." Itis found that these layoffs are illegally discriminato-ry.The record shows that at the time Jones andBarr were laid off,anhydrous was moving out ofTuscola.It is reasonable to conclude that had it notbeen for Respondent's illegal transfer of this move-ment to Tuscola, then either Jones or Barr or bothwould have been assigned this work in Mattoon.40Under these circumstances,the layoff of Jones andBarr is a direct consequence of Respondent's actionin violation of Section 8(a)(1) and is therefore il-legallydiscriminatory in violation of Section8(a)(3).When Oakley returned to work on March 18 heheld the conversation with King,referred to in sec-tion III C, above, in which King required him to getthe doctor's medical releases. This conversationcontinued with King asking Oakley if he had heardof the layoff of Jones and Barr.Oakley stated hewas aware of it. King then continued"if you andBrandon demand your union scale and yourguaranteed time...Mr. Bowen is just going toclose this up and take over to Tuscola and you'llget a letter you're laid off."Brandon testified thatabout a month after Jones was laid off he held aconversation with King.The latter told Brandonthat if any more grievances are filed, those driversbelow the grievant in seniority would be laid off,and further, the filing of grievances would causeRespondent to closeMattoon and move toTuscola.41These conversations between King andOakley and King and Brandon are violative of Sec-tion 8(a)(1) of the Act.The road oil season was about ready to com-mence.About April 1 a meeting occurred betweendon about the filing of grievances and continuedQ.What did you tell him9A. I told him that if there wasn't enough work to keep the two ofthem going over the guarantee, that we'd have to lay one off MrOakley was off sick from an operation for the first part of the year, forprobably two months or somethinglike that.Q. Did you recommend that they not file gnevices9A. I told them it would probably be better if they didn't.Q In fact,didn't you tell them that if they filed grievances therewouldn't be any work to do, is that correct?A. No, I did not.Q What did you tell them the filing of grievances would do, whateffect would it have)A.Well, it would lay the gguys off down to what just had to be therefor what runs there was BOWEN TRANSPORTS, INC.593Bowen and his son and Oakley, Brandon, andBarr.42Bowen testified that he called the meetingbecause the drivers had been pestering hiscustomer to find out when the road oil seasonwould start. He stated that the meeting was briefand the following occurred: He told the drivers thatunder arrangements with his customer the road oilseason would start soon;43 they were not to botherhis customer; and that he would call them for workin the order of their seniority; Oakley asked himwhat was going to be done after the road oil season,to which he responded that the salesmen were outtrying to work up some business.Oakley, Brandon, and Barr amplified Bowen'stestimony. In addition to the above, they stated thathe told them he could not afford to pay the guaran-teed wage,or the loading and unloading time asprovided in the union contract; that if the driverswanted to run the loads the difference would be outof their own pockets; that he had spoken to theUnion about it and the Union had said they wouldgive him no trouble;44 that he had promised thecustomer he would haul the road oil this year, but ifitbecame too costly he would have to give it up.The General Counsel alleges that the statements ofBowen at the April 1 meeting constitute an 8(a)(1)violation.45 It is found that this allegation is unsub-stantiatedby the evidence.As found herein Bowen's statements relate to theeconomic position of Respondent with regard tothe coming road oil season.46 Inthat frameworkthey are not coercive and do not exceed the per-missible limits of Section8(c) of the Act.From this meeting forward until the time of thehearing,Oakley,Brandon,and Barr were the threedrivers used by Respondent. Barr, after his layoffnotice, was called back to work on April 21, theday Jones was discharged.47 The record contains noevidence as to the circumstances under which thethree drivers hauled their loads; nor does it containany evidence as to the manner in which they werepaid.The record does show that the number of driversemployed at Mattoon for this period wasless thanfor an equivalent time the previous year. Therecord shows that the reduction is due to lack ofwork after the termination of the anhydrous season.There is no substantial evidence to the contrary.Nor is there any substantial evidence in the recordto show that Respondent's tractors, other than theblimps, were transferred from Mattoon during theperiod subsequent to March 1969.46 Under thesecircumstances, it is found, except as otherwisefound herein, that the reduction in work that oc-curred at the Mattoon terminal from March 1969through the time of the hearing resulted fromeconomic causes,and the consequent nonemploy-ment of drivers was not violative of the Act.The record does show that independent ownerswere used by Respondent during the 1969 road oilseason to haul road oil.49 Bowen testified thatRespondent used independent owners when hisown tractors were not available50 to meet thecustomer's demands for urgent delivery. There isno substantial evidence to the contrary. Respon-dent points out that this practice had been in effectduring the 1968 road oil season. As stated above,there is no substantial evidence that Respondentmoved his tractors from Mattoon in this period. Ac-cordingly, on the basis of the foregoing and therecord as a whole, it is found that there is no sub-stantial showing that the use by Respondent of in-dependent owners during the 1969 road oil seasonwas proscribed by the Act.H.The Saga of Harold E. JonesAs stated above, Jones was the key man in theorganizationof thedrivers at Mattoon andthe chiefspeaker at the meeting with Bowen on November17, 1968.He was number three in seniority amongthe drivers afterOakley andBrandon. He was hiredby Respondent in 1961 and had driven consistentlysincewithoutlayoff.Bowen considered him atroublemaker,complainer, and an undesirable em-ployee.King and Jones both admittedthey did notget along well or like each other,even though for awhile bothdrove a trucktogether.Jones was diabetic.From the time he was hiredhe wore a medal on a chain around his neck advis-ing to that effect.He treated himself daily by injec-tion. Paullin, King, and the other drivers knew thathe was a diabetic prior to June 1968 when Bowentook back the active management of Respondent.In September 1966 Jones had a heart attack and'=The layoff ofJones and Barr was still effective.Jones, seniordriver toBarr,was not asked to attend. Barr was notified by telephone to be presentAs stipulated by the parties the first road oil run was made on May 2,1969." Oakleytestified that after the referenceto the Union,Bowen said "Ifwe didn'twant to haul it,why, he'd get a few brokers."Upon specificquestioning as to this statement, Brandon answered that"he heard thatsaid" but doesnot recall it being said at the April 1 meeting Barr did notcorroborate Oakley.Bowen denied making the statement. Under these cir-cumstances,it isfound thatBowen didnot make thestatement about "fewbrokers" at the April 1 meeting." The allegationand General Counsel's argument stem from a somewhatdifferentstatementof factsthan found aboveThe potentialbreachof the union contract is not in issueSee the next section of this Decision for a discussion of this subject."The testimonyof the drivers is vague as to the number of tractorsmaintained at Mattoon and their movement to and from Mattoon for anyparticular period. Jones testified that Mattoon was used as a repair facilityfor all the Bowen trucks,he couldn't tell which trucks were being moved inand out but one could tell there "wasn't near as many", the number of trac-torswas reducedto three Theperiod Jones referred to was fromDecember 1968 throughMarch 1969. The recordcontains no evidenceconcerningthe number of tractorsmaintained at Mattoon after March19691 Thecomplaint raises no 8(a)(5) issue Jones testified that he un-derstood that under the union contract the employer had the right to lay offemployees rather than pay the guaranteed wageS0Oakleytestified that the independent owners used their own tractorsto pull Bowen trailers. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDwas hospitalized. Jones' personnel file with Respon-dent contained a copy of a hospital report datedOctober 8, 1966, showing that he had beendischarged from the hospital on October 4, 1966.This report showed the diabetic condition. In addi-tion to the insulin, Jones took medicine regularly toalleviate the heart condition.Jones continued to drive for Respondent afterBowen took over. No question was raised about hishealth or its effect upon his driving.InMarch 1969,King,referring to the existentslack period, indicated to Bowen a desire to driveagain.The record is not clear on precisely what fol-lowed but itisassumedthat King expected to bethe driver with top seniority, as he had been beforebecomingthe dispatcher.On March 19, 1969,Jones filed a grievance contesting King's topseniority.This causedKingto change his mindabout becoming a driver. King resented Jones' ac-tion,considered it "dirty pool," and decided to getback at Jones. Shortly afterward he spoke toBowen,advised him of Jones' health record, andrecommended to Bowen that Jones be required totake a physicalexamination.51 Hetold Bowen thatJones "had been a troublemaker in a lot of dif-ferentcases,and that we could get rid of him byhim havinga physical because he couldn't pass anI.C.C.physical.""As stated above Oakley hadrecentlybeen released from the hospital andreturned to work on March 18. Bowen commentedon this fact and told King that under the circum-stances, "we'd better have all themen examined. "53Letters were written to Oakley, Brandon, Jones,and Barr advisingeach to take physicalexamina-tions at the Respondent's expense.Jones' letter wasdated April 2, 1969. Without objection, Jones tookhisphysical on April 9, 1969. About April 1254Jones spoke to Bowen on the telephone aboutreturningto work. He was told that the Respondentwas waitingfor the results of the physical beforeany further determination could be made; thatRespondent would notify him by letter. On April21, 1969,55 Respondent discharged Jones by letterstating asfollows:We have received the medical examination re-port of Dr. Hardinger. It is his opinion that youare not qualified to drive due to various ail-ments.A copy of the doctor's report is en-closed.Accordingly you are discharged effec-tive immediately.Respondent advised the Illinois secretary of stateof the medical report on Jones. On June 25, 1969,the office of the secretary of state of Illinoisnotified Jones that it had received a report of his61Bowen testified he was unawareof Jones'disabilities Jones testifiedthat he did not know if Bowen knewof Jones'illnesses before King toldhimsxRespondent was an intrastate carrier and notsubject to I C C regula-tionsThe unioncontractprovided that the employercould require thedriversto take physical exam nations.When asked, the Union stated it had no objection to the procedureIn the meantimeBowen had held themeetingwith Oakley,Brandon,physical disability and advised him that he was notentitled to his operator's license.Under Illinois lawthe license became invalid 10 days after notice. OnJune 27, 1969, Jones took another medical ex-aminationwith another doctor who reported himcapable to drive. Jones took the report to the secre-tary of state. The latter reinstated Jones'licensefirst,by issuinga letter dated June 27, 1969,rescindingthe revocation notice of June 25 andfinally by reinstatingthe licenseon July 23, 1969,without restriction. The record shows that betweenthe dates of June 25 and July 23, 1969, Respondentcommunicatedtwice with the officials in the officeof the secretary of state with a view towards gettingJones'licenserevoked. Respondent informed thesecretary, among otherthings,that in its opinionJones was not fit to, and should not be allowed to,carry a chauffeur's license.S6Respondent contends that it discharged Jonesbecause of his physical disability. The GeneralCounsel contends that the whole course of actionfrom King's conversation with Bowen through thedischarge based on the cited letter was a pretext,and thedischargewas discriminatory in violation ofSection 8(a)(3) and (1). The record supports theGeneral Counsel.To use the vernacular,King was "sore" at Jonesfor filing the seniority grievance and wanted to getback at him. He cooked up the physicalexamina-tion scheme. Since the scheme presented what ap-peared like a valid methodof gettingrid of Jones,Bowen bought it. Certainly,the reasonsadvancedby Bowen inarrangingfor the physicalexamina-tions do not stand up under analysis.Bowen gavetwo reasons why he started the examinations inMarch 1969: (a) "I always had the drivers ex-amined periodically, and when we had the bigtruckline, that was an annual thing" and (b) Oakleyhad been in the hospital for a serious operation.As to (a): Bowen took over active operation ofthe business in June to July 1968. For the period ofabout 8-10 years prior some of the drivers hadtaken physical examinations. The record does notcontain evidence to show that suchexaminationswere the regular policy of the Company, nor thatall the men then employed at Mattoon had beenthrough suchexaminations.After Bowen took overagain,he waited 10 months before he decided toestablish and commence the program of physicalexaminations. No reasonis givenfor the delay. Thetiming inMarch, however, was significant. Theunion contract had been executed effective as ofFebruary 1. The guaranteed wage (an item thatBowen was set against) was now effective chieflyand Barr to discuss the coming road oil season referred to in the precedingsection Bowen gives no adequate reason why Jones was not invited to thismeeting even though he was Barr's senior It is concluded that Bowen hadalready resolved that Jones would be dischargedOn April 16, 1969, Jones took a job with another companyIn talking to one of the state officials Peter Bowen referred to Jones ina derogatory manner BOWEN TRANSPORTS, INC.because of Jones' efforts. Jones had recently filedgrievances requesting adjustments on his wages tocomply with the guarantee wage clause of that con-tract.Respondent had illegally laid off Jones byletterdatedMarch 13, -1969, because of thesegrievances.There is little doubt that with theserecent events fresh in mind Bowen was easily con-vinced that the King suggestion could be a likelymethod of getting rid of this union gadfly. Further,Bowen testified with regard to physicalexamina-tions, that "it has always been my practice, and wearepresentlydoing that at Tuscola."Whenquestioned more closelyBowenbecame vague. Hestated that there was a rotation process at Tuscola,"They apparently had some kind of a plan thatcomes up every so often. I haven't examined theplan or anything like that, . . ." Such actions do notaccord with the concept that Bowen was proceed-ing as amatter of policy to establish an active regu-lar system of physicalexaminationfor the drivers.As to (b): Oakley went into the hospital aboutJanuary 2, 1969, for what Bowen called a "veryseriousoperation" to remove a "cancerousmalignancy." He was released later in January butdid not report back to work until March 18.Beforeacceptinghim, Kingrequired Oakley to get severalmedical certifications that he was fit for work.Under these circumstances, reference to Oakley asa basisfor a physical examination program wasentirely gratuitous. Further, it would be consideredreasonable that if Bowen were really imbued withthe idea of regular physicalexaminations, the returnof Oakley would have been the necessary spark toset the wheelsin motion.Obviously it was not, butthe desire to get rid of Jones was.Thereisnodoubt that Bowen, moved by publicspirit, is desirousof maintaininga physically fitgroup of drivers to reduce the possibilities of roadaccidents.However, it is clear from the record inthis case thatanother motivation, and certainly themore pressingone,was to use this scheme toeliminateJones because of his union activity andbecause of his persistence in filing grievances underthe unioncontract.With thisintent,Bowen enteredinto the programof having the men take physicalexaminationswith the expectation that Jones wouldfailhisand thus be subject to discharge. Suchmotivationand action are violative of Section8(a)(1) and(3) of the Act .57IV.THE EFFECT UPON COMMERCE OF RESPONDENT'SUNFAIR LABOR PRACTICESThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several' SeeSouthernTours, Inc.,167NLRB363 Inview of this discussion andfinding,it is considered unnecessary to discuss Bowen's subsequent actrvi-595States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act, it is recom-mended that it cease and desist therefrom and takesuch affirmative action as appears necessary andappropriate to effectuate the policies of the Act.Having found that Respondent's violations in-clude discriminatory layoffs and discharges, andthat it is considered that there exists a danger ofcommission of other unfair labor practices, it isrecommended that Respondent be ordered to ceaseand desist from infringing in any other mannerupon rights guaranteed by Section 7 of the Act.Having found that Respondent discriminatorilylaid off Barr on March 14, 1968, and rehired himon April 21, 1968, it will be recommended thatBarr be made whole for any loss of earnings fromthe date of the wrongful layoff until the date ofrehire.Having found that Respondent discriminatorilylaidoff Jones on March 13, 1968, and then onApril 21 discriminatorily discharged him, it will berecommended that Respondent offer Jones a fulland immediate reinstatement to his former or sub-stantiallyequivalentpositionofemploymentwithoutprejudice to his seniority and otherprivileges and that Jones be made whole for anyloss of pay he may have suffered as a result ofRespondent's unlawful conduct.Having found that Respondent discriminatorilytransferred the movement of anhydrous ammoniafrom Mattoon to Tuscola, it will be recommendedthat Respondent restore the operation at Mattoonto thestatus quo anteby returning the movement ofanhydrousammoniato the Mattoon terminal.' Therecord does not show the extent of the movementof anhydrous at Tuscola. Thus, there is no way atthistimeto determine the loss of work that wascaused at Mattoon by reason of the unlawfultransfer. If it is shown in the compliance stage ofthis proceeding that a driver at Mattoon other thanBarrand Jones lost work by reason of such illegaltransfer, such driver shall be made whole for anyloss of pay he may have suffered as a result ofRespondent's unlawful conduct.Backpay for Barr, Jones, and such other driversshall be computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, with interestadded thereto in the manner set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of factties before the Illinois secretary of statesa SeeManley Transfer Company,Inc , 164 NLRB174,175427-835 0 - 74 - 39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDand upon the entire record herein,Imakethe fol-lowing:CONCLUSIONS OF LAW1.Bowen Transports,Inc., is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.Teamsters Local #26, International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercingits employees in the exercise of the rights guaran-teed by Section 7 of the Act, as found above,Respondent has engaged in unfair practices withinthe meaning of Section 8(a)(1) of the Act.4.By discriminating in regard to the hire andtenure of employment of employees Barr, Jones,and other drivers, thereby discouraging member-ship in or activities on behalf of a labor organiza-tion, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) of theAct.5.The aforesaid conduct constitutes unfair laborpractices affecting commerce within the meaning ofthe Act.6.Other than as found above, Respondent hasnot engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.RECOMMENDED ORDERBowen Transports, Inc., Mattoon, Illinois, its of-ficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening to close its Mattoon terminal, orto transfer the movement of traffic from the Mat-toon terminal to some other terminal if the em-ployees choose to be represented by a union or filegrievances under a union contract.(b) Transferring its trucking equipment from itsMattoon terminal to another terminal if the em-ployees choose to be represented by a union or filegrievances under a union contract.(c)Threatening its employees with economicreprisals, curtailment of work, or more onerousworking conditions because of their union sym-pathies, activities,or membership,or the filing ofgrievances under the union contract.(d)Discouragingmembership in TeamstersLocal #26, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, by dis-criminating in regard to the hire and tenure of em-ployees or any term or condition of their employ-ment.(e)Discharging, laying off,or refusing or failingto reinstate with full backpay any employees byreason of their membership in or assistance or sup-port to said TeamstersLocal #26,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization, or because the employeesfiled grievances under the union contract,or dis-criminating in any other manner in regard to theirhire and tenure of employment, except to the ex-tent permitted by the proviso in Section 8(a)(3) ofthe Act,as modifiedby the Labor-Management Re-porting and Disclosure Act of 1959.(f) Inanyothermanner interferingwith,restraining,or coercing employees in the exerciseof their right to self-organization,to form, join,maintainmembership in, assist,or support saidTeamsters Local #26,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Hel-pers of America, or any other labor organization, tobargain collectively through representatives of theirown choosing,and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection,including the filingof grievances, or to refrain from any and all suchactivities, except to the extent that such right maybe affected by agreement requiring membership ina labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosureAct of 1959.2.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a) Terminate the arrangement for movement ofanhydrous ammonia from its Tuscola terminal andreturn the operation to the Mattoon terminal forhaulage from that terminal.(b)Offer to Harold E. Jones immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges,and makehim whole for any loss of pay suffered as a result ofthe discrimination against him, in the manner setforth in"The Remedy"section of this Decision.(c)Make Charles Barr whole for any loss of payhe may have suffered as a result of the discrimina-tion against him in the mannerset forth in "TheRemedy" section of this Decision.(d)Make any Mattoon driver, other than Barrand Jones, whole for any loss of pay he may be ableto show that he suffered by reason of the transfer ofthemovement of anhydrous ammonia from Mat-toon to Tuscola during the 1969 anhydrous season.(e) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisDecision and Recommended Order.(f)Post at its plant at Mattoon,Illinois, copies of BOWEN TRANSPORTS, INC.the attached notice marked "Appendix."" Copiesof said notice, on forms provided by. the RegionalDirector for Region 2, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision andRecommended Order, what steps have been takento comply therewith.8°IT IS FURTHER ORDERED that the complaint bedismissed as to the allegations not herein found tobe unfair labor practices.'°In the event no exceptionsare filed as providedby Section102 46 ofthe Rules and Regulationsof the National Labor RelationsBoard, thefindings, conclusions,recommendations,and Recommended Order hereinshall, asprovided in Section 102 48 of theRules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andall objectionsthereto shall be deemed waived for all purposes In the eventthat the Board'sOrderis enforcedby a Judgment of a United States Courtof Appeals, the wordsin the notice reading"Posted by Order of the Na-tional LaborRelations Board" shall bechanged toread "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "00 In the event that thisRecommended Order is adopted bythe Board,this provisionshall be modified to read "Notify saidRegional Director, inwasting,within 10daysfrom the dateof this Order,what stepsRespondenthas takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which bothsideshad the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and to keepour word about what we say in this notice.WE WILL NOT discourage our employeesfrom engaging in activity having for its purposethe submission, presentation, and processing ofgrievances pursuant to the terms of a collec-tive-bargainingagreement,by discharging,refusing to reinstate, or in any other mannerdiscriminating against any of our employees inregard to their hire or tenure of employment,or any term or condition of employment.WE WILL offer Harold E. Jones immediateand full reinstatement to his former or substan-tially equivalent position, without prejudice tohis seniority or other rights and privilegespreviously enjoyed, and make him whole for597any loss of pay he may have suffered by reasonof the discrimination against him.WE WILL takeimmediatesteps to payCharles Barr all pay which he lost because welaid him off on April 14, 1968, plus interest.WE WILL NOT threaten to close our Mattoonterminal or to transfer the movement of trafficfrom the Mattoon terminal to some other ter-minal if our employees choose to berepresented by a union or file grievances.WE WILL restore to the Mattoon terminal themovement of anhydrous ammonia heretoforetransferred to the Tuscola terminal, and willpay any Mattoon driver, in addition to Barrand Jones, all pay he may have lost by reasonof such transfer.WE WILL NOT threaten our employees withreprisalof any kind because of their unionsympathies, activities, or membership, or thefiling of grievances.WE WILL NOT discourage membership inTeamsters Local #26, International Brother-hoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization by discriminatori-ly laying off and refusing to reinstate any ofour employees or by discriminating in anyother manner in regard to their hire or tenureof employment or any term or condition of em-ployment.WE WILL NOT in any other manner interferewith, restrain, or coerce any employees in theexercise of their right to self-organization, toform labor organizations, to join or assistTeamsters Local #26, International Brother-hoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutualaid and protection, or torefrain from any or all such activities, except tothe extent thatsuch right may be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reportingand DisclosureAct of 1959.All employees are free to become, remain, orrefrain from becoming or remaining, members ofany labor organization.BOWEN TRANSPORTS, INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone. 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecu-pliance with its provisions may be directed to thetive days from the date of posting and must not beBoard's Office,1040Boatmen's Bank Building, 314altered,defaced, or covered by any other material.NorthBroadway,St.Louis,Missouri63102,Any questions concerning this notice or com-Telephone314-622-4167.